Citation Nr: 0336191	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a positive 
tuberculosis test.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk

INTRODUCTION

This matter comes before the Board of Appeals for Veterans' 
Affairs (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.  The veteran, who had active 
service from February 1989 to March 1992 and from January 
1993 to August 2001, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

The Board observes that the veteran originally filed his 
claim with the RO in Louisville, Kentucky.  However, the 
veteran filed for vocational rehabilitation in Cleveland, 
Ohio.  As a result, the file was subsequently transferred to 
the RO in Cleveland, Ohio, which issued the Statement of the 
Case and certified the veteran's appeal to the Board of 
Veterans' Appeals.

The Board also notes that the veteran's October 2001 Notice 
of Disagreement specifically addressed the denial of service 
connection for his bilateral shoulder disorder, back 
disorder, right hip disorder, and tuberculosis.  The veteran 
stated, however, that he "would like a reevaluation of at 
least the claims above if not all of them."  It is unclear, 
therefore, whether the veteran intended to file a Notice of 
Disagreement as to all of the claims denied in the August 
2001 rating decision, which would include service connection 
for a bilateral wrist disorder, a bilateral ankle disorder, 
memory loss, and bilateral hand tremors.  However, these 
matters are not currently before the Board because they have 
not been prepared for appellate review.  Accordingly, the 
matters are referred to the RO for appropriate action. 

Lastly, as set forth in the remand portion below, the 
veteran's October 2001 Notice of Disagreement specifically 
mentioned dissatisfaction with the denial of service 
connection for tuberculosis.  However, as a Statement of the 
Case on this matter has not been issued, additional action by 
the RO is required.  See Manlincon v. West, 12 Vet. App. 328 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003). 

In this case, it does not appear that the veteran has been 
notified of the VCAA in connection with his current claims.  
In this regard, the record contains no specific reference to 
the VCAA in either any letter or Statement of the Case, and 
there is no indication that the RO notified the veteran as to 
what evidence is necessary to establish entitlement to 
service connection.  Nor was the veteran informed that the RO 
had a duty to assist him in obtaining evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

The Board also notes that the veteran has been afforded a VA 
examination in connection with his claims for service 
connection, which did not find current diagnoses for these 
claimed disabilities.  However, additional evidence has been 
submitted which indicates a current diagnosis for the back 
disorder.  Specifically, VA outpatient records dated May 2002 
to February 2003 show that the veteran has been assessed as 
having retrolisthesis, spondylolisthesis, and disc disease.  
In addition, service medical records reported numerous 
complaints of back pain while the veteran was in service as 
well as a diagnosed strain.  In this regard, service medical 
records dated October 1996 related that the veteran injured 
his back while lifting a trailer, which produced back pain 
extending down his right leg.  Given the evidence showing a 
current diagnosis and symptomatology in service, the Board is 
of the opinion that another VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any back disorder that may be present.

The Board also acknowledges that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, VA outpatient records dated May 2002 to January 
2003 were submitted to the RO and transferred to the Board 
without waiver of the RO's initial consideration of the 
evidence.  However, the submission of these records was not 
made within the 90-day period following the mailing of notice 
to the veteran that the appellate record had been transferred 
to the Board.  Nor did a written motion demonstrating that 
there was good cause for the delay accompany the evidence. 38 
C.F.R. § 20.1304(b) (2003).  In light of the other 
circumstances already requiring a remand, however, the Board 
is of the opinion that this evidence submitted after the 90-
day period should also be considered in this case.  The 
evidence is relevant to the issues at hand, and, as such, the 
additional evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Lastly, in October 2001, the veteran submitted a Notice of 
Disagreement to the August 2001 rating decision that denied 
service connection for tuberculosis.  However, the RO has not 
issued a Statement of the Case in response to this 
submission.  Where a timely Notice of Disagreement has been 
submitted, the veteran is entitled to a Statement of the 
Case.  See 38 C.F.R. § 19.26 (2003).  As a Statement of the 
Case addressing this matter has not yet been issued, 
additional action by the RO is necessary. See Manlincon v. 
West, 12 Vet. App. 328 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO is asked to ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the information 
or evidence necessary to substantiate a 
claim and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any back disorder that may 
be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
offer an opinion as to whether it is at 
least as likely as not that any current 
back disorder is causally or 
etiologically related to the veteran's 
symptomatology in service or otherwise 
to his military service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the evidence in its 
entirety should be reviewed and the 
claim re-adjudicated.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  The RO is requested to issue a 
Statement of the Case with respect to 
the issue of entitlement to service 
connection for a positive tuberculosis 
test (claimed as tuberculosis). The 
veteran should be clearly advised of the 
need to file a Substantive Appeal if he 
wishes to pursue an appeal of this 
issue.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 


and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



